 


114 HR 277 IH: Defend Israel by Defunding Palestinian Foreign Aid Act of 2015
U.S. House of Representatives
2015-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 277 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2015 
Mr. Hastings introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To prohibit assistance to the Palestinian Authority until it withdraws its request to join the International Criminal Court. 
 

1.Short titleThis Act may be cited as the Defend Israel by Defunding Palestinian Foreign Aid Act of 2015. 2.FindingsCongress makes the following findings:
(1)On December 31, 2014, Mahmoud Abbas, the President of the Palestinian Authority, signed several international conventions in an attempt to join the International Criminal Court. (2)The Palestinian Authority has indicated that it will seek to use the International Criminal Court as a means to pursue charges against Israel.
(3)The Palestinian Authority remains engaged in a unity government with Hamas, a terrorist organization responsible for countless deaths and whose charter declares that there is no solution to the Palestinian question except by Jihad. (4)The United States provides more than $400,000,000 in assistance to the Palestinian Authority each year.
(5)Section 7041(i)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 133–235) includes limitations on assistance to the Palestinian Authority if it seeks to join the International Criminal Court. (6)The United States Government must make immediately clear to the Palestinian Authority that its attempts to join the International Criminal Court will carry serious consequences.
3.Prohibition on fundingNotwithstanding any other provision of law, no amounts may be obligated or expended to provide any assistance, loan guarantee, or debt relief to the Palestinian Authority, or any affiliated governing entity, until the Palestinian Authority withdraws its request to join the International Criminal Court.  